Citation Nr: 1204955	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-23 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an initial compensable evaluation for right shoulder rotator cuff impingement syndrome prior to August 21, 2008. 

2.  Entitlement to an evaluation in excess of 10 percent for right shoulder rotator cuff impingement syndrome beginning on August 21, 2008.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to November 1986, from April 1988 to October 1991, from March 2003 to May 2003, and from August 2004 to November 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  Prior to August 21, 2008, manifestations of the Veteran's right shoulder rotator cuff impingement syndrome included a pressure sensation and crepitus in the right shoulder; warmth within the shoulder joint; and effusion and stiffness of the shoulder.  Range of motion of the right shoulder was above the shoulder level.  

2.  Beginning on August 21, 2008, manifestations of the Veteran's right shoulder rotator cuff impingement syndrome included pain, stiffness, decreased speed of motion, crepitus, tenderness, guarding of movement, locking several times per week, and limited motion of the joint.  Range of motion of the right shoulder was above the shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for right shoulder rotator cuff impingement syndrome have not been met for the period prior to August 21, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5201-5010 (2011). 

2.  The criteria for an evaluation in excess of 10 percent for right shoulder rotator cuff impingement syndrome have not been met for the period beginning on August 21, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5201-5010 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist  

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

A rating decision in June 2006 granted service connection for right shoulder rotator cuff impingement syndrome and a noncompensable rating was assigned, effective November 9, 2005.  "In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records.  In response to the RO's request, service treatment records were provided to VA for the periods of active service from 1988 to 1991 and March to May 2003 and are associated with the claims file.  The Veteran stated that he injured his shoulder in April 2003 and reinjured it in March 2005.  The Veteran submitted service treatment records for his August 2004 to November 2005 period of service.  Those records document treatment for his right shoulder in 2005.  As to records from his service prior to March 2003, given the Veteran's report of the incurrence of his injuries, such records are not relevant.  

VA treatment records are associated with the claims file.  There are no reports of outstanding post-service treatment records.  VA provided the Veteran with adequate medical examinations of his right shoulder in March 2006 and July 2009.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file and took into account the Veteran's statements, which allowed for a fully-informed evaluation of the claimed disability.  Both examiners provided detailed findings regarding the right shoulder disability.  These examinations are therefore adequate.

Neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

There is more than one diagnosis associated with the Veteran's service-connected right shoulder disability.  The June 2006 examiner diagnosed adhesive capsulitis of the glenohumeral joint.  The July 2009 examiner diagnosed right shoulder rotator cuff impingement syndrome.  VA treatment records and service treatment records referred to bursitis.  The Board refers to the Veteran's service connected right shoulder disability as right shoulder rotator cuff impingement syndrome, consistent with the most recent examination and the RO's most recent designation.  For the purpose of this decision, the Board uses the diagnosis of right shoulder rotator cuff impingement syndrome to include all service-connected disability of his right shoulder.  

The RO has assigned a diagnostic code designation of 5201-5010 for the Veteran's right shoulder rotator cuff impingement syndrome.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2011).  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.
Diagnostic Code 5201 specifies ratings for limitation of motion of the arm.  The record shows that the Veteran is right handed and therefore the ratings for the major arm, as opposed to the minor arm, are considered.  See 38 C.F.R. § 4.69 (2011).  A 20 percent evaluation is warranted for limitation of motion of the major arm to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  For limitation of motion of the major arm to midway between the side and the shoulder, a 30 percent rating is assigned.  Id.  For limitation of motion of the major arm to 25 degrees from the side, a 40 percent rating is assigned.  Id.  

Normal range of motion of the shoulder joint is from 0 to 180 degrees of forward elevation, 0 to 180 degrees of abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  See 38 C.F.R. § 4.71, Plate I (2011).  In evaluating the examination reports, forward flexion to means forward elevation, with shoulder abduction indicating motion from the side.  Id.  

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Review of the criteria for rating shoulder disabilities reveals that this is the appropriate diagnostic code.  There is no evidence of malunion, nonunion, or fibrous union of the clavicle, scapula, or humerus and the evidence shows that there has never been dislocation of any right shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2011).  Moreover, there is no evidence of ankylosis of the right shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2011).  

A.  Prior to August 21, 2008

The Veteran's service treatment records indicate that he injured his right shoulder in May 2003.  At that time, pain and crepitus were shown.  X-rays of the right shoulder taken at that time were normal.  March 2005 service treatment records document that the Veteran had right shoulder bursitis with adhesive capsulitis as a result of overuse, with full range of motion of his right shoulder.  These records document that pain occurred mostly with overhead use.  The Veteran stated that he was unable to sleep on his right side.  He denied loss of right arm strength or parasthesias.  His right shoulder was tender over the deltoid bursa region on examination, with less pain over the acromioclavicular joint and biceps tendon.  Range of motion was decreased in all planes, motor function was five out of five with discomfort, and he was neurovascularly intake distal to the shoulder.  An entry from April 2005 noted that after the Veteran received an "injection" in March, his right shoulder had improved, but he remained unable to sleep on his right side due to pain and still had grinding on overhead activity.  An August 2005 indicated with physical therapy, there was resolution of his right shoulder symptoms.  

In March 2006, the Veteran underwent a VA general medical examination.  The Veteran reported a pressure sensation and crepitus in the right shoulder.  The Veteran did not complain of decreased range of motion, but he did report that his hands became numb and the increased sensation of pressure in the shoulders when working overhead.  He also reported warmth within the shoulder joint, and effusion and stiffness of the shoulder, but denied locking or giving way.  He reported bilateral hand tingling when gripping at night and driving, with the right hand greater than the left.  It was noted that the Veteran was right hand dominant.  

The physical examination revealed equal range of motion of the left and right arm about the shoulder other than abduction, which was 25 degrees less on the right as opposed to the left.  Range of motion of the right shoulder was measured as flexion from 0 to 180 degrees, abduction from 0 to 135 degrees, and internal and external rotation from 0 to 90 degrees.  There was no fatigability, incoordination, or reproduction of pain with repetitive movement of the shoulders and no loss of range of motion post exercise.  X-rays of the right shoulder were unremarkable.  As an impression, the examiner stated that the Veteran had a right shoulder condition with decreased range of motion.  In June 2006, the examiner added that the diagnosis was adhesive capsulitis of the glenohumeral joint capsule.  

The medical evidence of record does not show that a compensable evaluation for the Veteran's service-connected right shoulder disorder is warranted prior to August 21, 2008 based on the limitation of motion criteria under the provisions of Diagnostic Code 5201.  The Veteran's service treatment records in 2005 report full range of motion, and the VA examination in 2006 indicated that the Veteran's right shoulder had forward flexion and abduction above the shoulder level.  

Additionally, the Board has also considered whether there is any additional functional loss not contemplated in the current noncompensable evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The March 2006 VA examination reported range of motion of the right shoulder was measured as flexion from 0 to 180 degrees, abduction from 0 to 135 degrees, and internal and external rotation from 0 to 90 degrees.  Although the Veteran reported symptoms of numbness in the hands and the increased sensation of pressure in the shoulders when working overhead, warmth within the shoulder joint, and effusion and stiffness of the right shoulder there was no additional limitation of motion shown due to these symptoms.  The Veteran denied locking and giving way of the left shoulder at the March 2006 VA examination.  However, there was no fatigability, incoordination, or reproduction of pain with repetitive movement of the shoulders and no loss of range of motion post exercise.  As mentioned above, the evidence of record must demonstrate a limitation of shoulder motion to the shoulder level to meet the rating criteria for a compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Despite the presence of symptoms other than pain, the Board finds that the Veteran's right shoulder symptomatology prior to August 2008, does not result in additional limitation of motion of the right shoulder to warrant an initial compensable evaluation, to include on the basis of functional loss.

Additionally, an initial compensable evaluation is not warranted prior to August 21, 2008 under the provisions of Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  Although there are no x-ray findings of arthritis of the Veteran's right shoulder, it is appropriate to evaluate his disability by analogy under Diagnostic Code 5003.  When the limitation of motion of the specific major joint involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for a major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although the range of motion of the Veteran's service-connected right shoulder disorder does not meet the criteria for a compensable evaluation under Diagnostic Code 5201, the limitation of his right shoulder joint was not objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

The Veteran has reported that he has tingling in his hands.  However, there is no competent evidence that this is a manifestation of his service-connected right shoulder disorder.  The evidence shows that he has tingling in both of his hands, not just his right hand, and also in his feet.  Additionally, on examination the Veteran's right shoulder was neurovascularly intact distal to the shoulder.  These facts lead the Board to the conclusion that the Veteran's reported tingling and numbness of the extremities is not shown to be a manifestation of his service-connected right shoulder disorder. 


B.  Beginning on August 21, 2008

An August 21, 2008 VA treatment note the Veteran reported lack of motion in the right shoulder, grinding, sharp pain in the shoulder joint, and numbness in his hand.  The Veteran stated that activities could affect the joint, and repetitive activity made it worse.  The clinical examination of both shoulders revealed no crepitus, erythema, or effusion, but there was diffuse tenderness to palpation of the acromioclavicular and glenohumeral joints, with pain worse with internal rotation of the right shoulder.  Impingement was not found.  

At a VA examination in July 2009, the Veteran reported that he had to stop weightlifting due to the shoulder disability but continued to do pushups without much difficulty.  The examiner stated that the shoulder had progressively worsened.  The Veteran stated that his right shoulder joint symptoms included pain, stiffness, decreased speed of motion, tenderness, locking several times per week, and limited motion of the joint.  The Veteran denied deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, and flare-ups.  The examiner indicated that there was no inflammatory arthritis.  A summary of general joint findings listed crepitus, tenderness, and guarding of movement.  

On examination, range of motion of the right shoulder was measured as flexion from 0 to 160 degrees, abduction from 0 to 170 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 75 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  

Addressing the effect of his shoulder disability on employment, the examiner indicated that the Veteran had not lost time from work in the last 12 month period.  This summary listed the diagnosis as right shoulder rotator cuff impingement syndrome, with significant effects on the Veteran's usual occupation.  Impact on occupation activities consisted of decreased concentration, problems with lifting and carrying, difficulty reaching, lack of stamina, decreased strength, and pain.  The effects on usual daily activities were severe for sports; moderate for chores and exercise; mild for shopping, recreation, and driving; and none for toileting, dressing, bathing, grooming, feeding, and traveling.  

VA treatment records from 2008 to 2011, other than the note from August 21, 2008, reported that the Veteran had bilateral shoulder pain.  

The medical evidence of record does not show that a rating in excess of 10 percent for the Veteran's service-connected right shoulder disorder beginning on August 21, 2008 is warranted based on the limitation of motion criteria under the provisions of Diagnostic Code 5201.  The VA examination in 2009 indicated that the Veteran's right shoulder had forward flexion and abduction above the shoulder level. 

Additionally, the Board has also considered whether there is any additional functional loss not contemplated in the current noncompensable evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  The July 2009 VA examination reported range of motion of the right shoulder was was measured as flexion from 0 to 160 degrees, abduction from 0 to 170 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 75 degrees.  Although the Veteran reported symptoms of pain, stiffness, decreased speed of motion, tenderness, locking several times per week, and limited motion of the joint there was no additional limitation of motion shown due to these symptoms, to specifically include pain.  As mentioned above, the evidence of record must demonstrate a limitation of shoulder motion to the shoulder level to meet the rating criteria for a compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Despite the presence of symptoms to include pain, the Board finds that the Veteran's right shoulder symptomatology beginning in August 2008, does not result in additional limitation of motion of the right shoulder to warrant an evaluation in excess of 10 percent, to include on the basis of functional loss.

Additionally, an evaluation in excess of 10 percent is not warranted beginning on August 21, 2008 under the provisions of Diagnostic Code 5003.  The evidence beginning in August 2008 demonstrates that a noncompensable evaluation is warranted based on limitation of motion of the right shoulder under Diagnostic Code 5201.  However, limitation of his right shoulder joint has been objectively confirmed by satisfactory evidence of painful motion.  Id.  A 20 percent evaluation is warranted when two or more major joints are involved.  As this is not the case in the immediate matter, an evaluation in excess of 10 percent is not warranted beginning on August 21, 2008 under the provisions of Diagnostic Code 5003.

C.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected right shoulder disorder is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.

Prior to August 21, 2008, the Veteran's service-connected right shoulder disability was manifested by pressure sensation and crepitus in the right shoulder; warmth within the shoulder joint; and effusion and stiffness of the shoulder.  Range of motion of the right shoulder was above the shoulder level.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the manifestations of the service-connected right shoulder disorder are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for certain manifestations of his right shoulder disorder, but the evidence demonstrates that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Beginning on August 21, 2008, the Veteran's service-connected right shoulder disability was manifested by pain, stiffness, decreased speed of motion, crepitus, tenderness, guarding of movement, locking several times per week, and limited motion of the joint.  Range of motion of the right shoulder was above the shoulder level.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the manifestations of the service-connected right shoulder disorder are congruent with the disability picture represented by a 10 percent disability rating.  Ratings in excess of 10 percent are provided for certain manifestations of his right shoulder disorder, but the evidence demonstrates that those manifestations are not present here.  The VA examiner in July 2009 indicated that the Veteran's service-connected disorder had a significant impact on his occupational activities.  However, the examiner stated that the Veteran had missed no work due to this disability in the last 12 months.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

After review of the evidence of record, there is no evidence of record that would warrant an initial compensable rating prior to August 2008, or a rating in excess of 10 percent for the Veteran's service-connected right shoulder disorder beginning in August 2008.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right shoulder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's service-connected right shoulder disorder has varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In summary, the preponderance of the evidence shows that the Veterans service connected right shoulder rotator cuff impingement syndrome does not approximate a compensable evaluation for the period prior to August 21, 2008, or an evaluation greater than 10 percent for the period from August 21, 2009.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for right shoulder rotator cuff impingement syndrome prior to August 21, 2008, is denied.  

An evaluation in excess of 10 percent for right shoulder rotator cuff impingement syndrome beginning on August 21, 2008, is denied.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


